DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quirynen (US20190250571).

Regarding claim 1, Quirynen teaches a method for controlling a vehicle using a model predictive controller that generates consecutive sets of reference states at a calculation frequency, the method comprising:
receiving a trajectory reference for guiding movement of the vehicle([0047] disclosing the Model predictive controller receiving a control command which can be a motion command for a desired behavior of the vehicle, the motion command for a desired behavior is interpreted as a reference trajectory);
generating, in a calculation cycle repeated at the calculation frequency, a set of reference states based on an initial state of the vehicle at a start time of the calculation cycle and the trajectory reference([0047] and [0057]-[0058] disclosing computing control signals “reference states” at each control time step “calculation frequency” based on previous state “initial state” at a previous time step and a control command “trajectory reference”); 
sending the set of reference states to a second controller([0053]- [0054] disclosing the predictive controller 110 includes a processor that sends the control solution to another controller 203 to control the system. This is interpreted as sending the control command “reference states” to a second controller); 
detecting, by the second controller at a detection frequency equal to or higher than the calculation frequency, an updated state of the vehicle ([0047] and [0057]-[0058] disclosing computing control signals “reference states” at each control time step “calculation frequency” based on previous state “initial state” at a previous time step and a control command “trajectory reference”. [0053]- [0054] disclosing sending the control command “reference states” to a second controller. It is interpreted that the second controller detects the updated states at a higher frequency or equal to the calculation frequency);
generating a vehicle control parameter value based on the updated state of the vehicle and a reference state of the set of reference states([0047] and [0057]-[0058] disclosing computing control signals “reference states” at each control time step “calculation frequency” based on previous state “initial state” at a previous time step and a control command “trajectory reference”. [0053]- [0054] disclosing sending the control command “vehicle control parameter” to a second controller. It is interpreted that the control command is a vehicle control parameter when it is sent to the second controller to control the system); and
controlling the vehicle using the vehicle control parameter value ([0047] and [0057]-[0058] disclosing computing control signals “reference states” at each control time step “calculation frequency” based on previous state “initial state” at a previous time step and a control command “trajectory reference”. [0053]- [0054] disclosing sending the control command “reference states” to a second controller. This is interpreted as controlling the vehicle using the vehicle control parameter value).

Regarding claim 2, Quirynen teaches the method of claim 1, wherein the initial state is a measured state of the vehicle when the vehicle is at initialization of the method([0071] disclosing an initial state value which is interpreted to mean the measured state of the vehicle at the initiation of the method).

Regarding claim 3, Quirynen teaches the method of claim 1, wherein the initial state is a reference state generated in a previous calculation cycle when the vehicle is not at initialization of the method([0057]-[0058] disclosing using the states from a previous calculation cycle which is interpreted as using a reference state from a previous calculation cycle as the initial state).

Regarding claim 4, Quirynen teaches the method of claim 1, wherein the set of reference states overlap in time with a set of reference states generated in a previous calculation cycle([0058] disclosing using the states from a previous calculation cycle which is interpreted as using a reference state from a previous calculation cycle as the initial state which means the set of reference states overlap in time with a set of references generated in a previous calculation cycle).

Regarding claim 5, Quirynen teaches the method of claim 1, wherein the set of reference states are uniformly distributed over a predetermined period([0057]-[0059] disclosing the states at Xi+1 at time t+1 which is understood to be uniformly distributed over a predetermined time).

Regarding claim 6, Quirynen teaches The method of claim 1, wherein generating a vehicle control parameter value based on the updated state of the vehicle and a reference state of the set of reference states comprises:
aligning the reference state with the updated state in time([0057]-[0059] disclosing at each current state determining a reference state to obtain a control signal. This is interpreted as aligning the reference state with an updated state in time).

Regarding claim 7, Quirynen teaches the method of claim 1, wherein the set of reference states are generated by the model predictive controller by satisfying a varying set of constraints([0046]-[0047] disclosing the set of reference states generated by the model predictive controller satisfies constraints).

Regarding claim 8, Quirynen teaches the method of claim 1, wherein the initial state comprises at least one of the following: location of the vehicle, speed of the vehicle, heading of the vehicle, steering angle of the vehicle, and acceleration of the vehicle([0048] disclosing the states which is interpreted to be current, reference and initial states, can be a location or velocity of the vehicle).

Regarding claim 9, Quirynen teaches the method of claim 1, wherein the reference state comprises at least one of the following: location of the vehicle, speed of the vehicle, heading of the vehicle, steering angle of the vehicle, and acceleration of the vehicle [0048] disclosing the states which is interpreted to be current, reference and initial states, can be a location or velocity of the vehicle).

Regarding claim 10, Quirynen teaches the method of claim 1, wherein the vehicle control parameter value comprises steering angle of the vehicle, throttle of the vehicle and brake of the vehicle ([0047] and [0057]-[0058] disclosing computing control signals “reference states” at each control time step “calculation frequency” based on previous state “initial state” at a previous time step and a control command “trajectory reference”. [0097] disclosing the predictive controller is connected to other controllers such as the throttle/brake controller and steering controller. It is interpreted that the control parameter comprises a throttle value, brake value and steering angle of the vehicle).

Regarding claim 11, Quirynen teaches the method of claim 1, wherein the trajectory reference is generated by a planning module([0047] and [0057]-[0059] disclosing the predictive controller “planning module” generates the trajectory reference).

Regarding claim 12, Quirynen teaches the method of claim 1, wherein the location of the vehicle is generated by a localization module([0096] disclosing a GPS “localization module” which determines the location of the vehicle).

Regarding claim 13, Quirynen teaches the method of claim 1, wherein the second controller is a model-less controller not based on model prediction([0053]-[0054] discloses second controllers that controls the system of the vehicle not based on model prediction).
Claims 15 and 16 are rejected for similar reasons as claim 1, see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Quirynen  in view of Shoji(US20200317261).
Regarding claim 14, Quirynen teaches the method of claim 13. Quirynen does not teach wherein the model-less controller is a proportional-integral- derivative (PID) controller or a proportional-derivative (PD) controller.
Shoji teaches wherein the model-less controller is a proportional-integral- derivative (PID) controller or a proportional-derivative (PD) controller([0051] disclosing a model-less PD controller).
Quirynen and Shoji are analogous art because they are in the same field of endeavor, autonomous vehicles following reference trajectory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Quirynen to incorporate the teaching of Shoji of wherein the model-less controller is a proportional-integral- derivative (PID) controller or a proportional-derivative (PD) controller in order to use feedback to follow a target trajectory by calculating a steering angle deviation (Shoji [0052]).
				Response to Arguments
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20150073663 discloses model predictive control of autonomous vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664